Citation Nr: 1324455	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  10-48 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as a result of exposure to contaminated water at Camp Lejeune and/or as secondary to service-connected major depression.

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or on account of being housebound.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  At such time, the Veteran submitted additional evidence at the hearing with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).

In March 2013, the Board requested an opinion from the Veterans Health Administration (VHA).  In April 2013, a VHA opinion was received.  In June 2013, the Veteran submitted a response to the April 2013 VHA opinion, and also submitted duplicative medical evidence that had been submitted during the August 2012 Board hearing.  He indicated that he did not waive AOJ consideration of the evidence and requested that his case be remanded to the AOJ.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

Finally, by way of June 6, 2013 correspondence, Vietnam Veterans of America informed the Board that the Veteran had revoked their power of attorney for representation.  Therefore, the Veteran is unrepresented in the current matter.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.   38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

As noted in the Introduction, the Veteran submitted additional evidence at the time of his Board hearing with a waiver of initial AOJ consideration.  Relevant to the Veteran's renal cell carcinoma claim, in March 2013, the Board requested a VHA opinion, and received such opinion in April 2013.  Subsequently, in June 2013 correspondence the Veteran submitted additional evidence, to include the evidence he previously submitted during the Board hearing, and indicated that he did not wish to waive AOJ consideration of the evidence.   Without a waiver of AOJ consideration, the Board may not proceed with the adjudication of the Veteran's claim.   Accordingly, the matter must be remanded in order for the AOJ to review the evidence received since the issuance of the November 2010 statement of the case.  38 C.F.R. § 19.31.

Relevant to the Veteran's SMC claim, the Board notes that the Veteran is service-connected for sleep apnea for idiopathic central nervous system hypersomnolence, major depression, and chondromalacia patella of the left and right knees.  He also is in receipt of Social Security Administration (SSA) disability benefits based on idiopathic hypersomnolence.  In January 2011, the RO requested and received the Veteran's SSA records, however it does not appear that the records have been considered, as the last adjudication on this matter was by way of a November 2010 statement of the case.  As such, all evidence received since the issuance of the November 2010 statement of the case should be considered in the readjudication of the Veteran's SMC claim.  Id.

The Veteran contends that he is entitled to SMC based on the fact that his service-connected sleep apnea interferes with his ability to drive to his VA appointments, and that he needs someone to drive him back and forth.  He has also submitted VA treatment records indicating that he is in need of bath aides and dressing aides.  

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b). Specifically, a Veteran is considered to be in need of regular aid and attendance if he or she (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).

Determinations regarding the need for aid and attendance must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996).  In this regard, the particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  See 38 C.F.R. § 3.352(a).  In determining whether the Veteran is in need of aid and attendance, consideration is to be given to such factors as: (1) inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliance; (3) inability of the claimant to feed himself through loss of coordination of the upper extremities or extreme weakness; (4) inability to tend to the wants of nature; or (5) physical or mental incapacity that requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  Id.  The Board notes that it is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  Id.  Rather, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Id.

Regarding housebound status, the requirement of "permanently housebound" will be considered to have been met when the Veteran is substantially confined to such Veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout such Veteran's lifetime. 

The Veteran was afforded a VA examination regarding this matter in February 2010 (prior to the additional VA treatment records showing the need for bathing and feeding aides).  The Board finds that the examination and opinion did not adequately address as to whether the evidence establishes a factual need for aid and attendance under the criteria set for in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).  Additionally, all of the pertinent evidence was not associated with the claims file at the time (i.e., SSA records and updated VA treatment records showing the need of bath aides and dressing aides).  Therefore, the Board finds the record does not provide sufficient information to determine whether the Veteran meets the criteria for SMC based on the need for aid and assistance or on account of being housebound.  Therefore, a new VA examination and medical opinion is needed.   

Finally, the Board notes that, with the exception of a handful of VA treatment records submitted by the Veteran, the most recent records contained in the claims file are dated in July 2010.  Therefore, VA treatment records from the Jackson, Mississippi, VA Medical Center dated from July 2010 to the present should be obtained for consideration in the Veteran's appeal.   

Accordingly, the case is REMANDED for the following:

1.  Obtain all VA treatment records from the Jackson VA Medical Center dated from July 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After obtaining the records sought above, schedule the Veteran for a VA examination to determine eligibility for SMC based on the need for regular aid and attendance of another person or on account of being housebound.  The claims file and any records uploaded on Virtual VA must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the following are present as a result of his various service-connected disabilities (i.e., sleep apnea for idiopathic central nervous system hypersomnolence, major depression, and chondromalacia patella of the left and right knees):

(A)  inability to dress or undress himself or to keep himself ordinarily clean and presentable;

(B)  frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.);

(C)  inability to attend to the wants of nature;

(D)  inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; 

(E)  incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment;

(F)  substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout his lifetime.

In rendering his or her opinion, the examiner must provide consider the Veteran's statements regarding his need for aid and attendance or being housebound.  The rationale for any opinion offered should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to specifically include all evidence received since the issuance of the November 2010 statement of the case.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


